Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered September 4, 2003, convicting him of burglary in the third degree, petit larceny, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his *412contention regarding the preliminary instructions given to the jury (see CPL 270.40; People v Robinson, 8 AD3d 502 [2004]), and we decline to review such claim in the exercise of our interest of justice jurisdiction (see CPL 470.15 [6] [a]; People v Giddens, 202 AD2d 976 [1994]; People v Moore, 161 AD2d 733, 734 [1990]).
The defendant’s remaining contentions are either without merit or do not warrant reversal. S. Miller, J.P., Krausman, Rivera and Covello, JJ., concur.